Citation Nr: 1715332	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  16-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ulcerative colitis.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The issues of scars, bowel disturbance, and TDIU have been raised by the record in an October 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).

The Veteran served on active duty in the United States Army from June 1955 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inadequate VA Medical Opinion

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, "except . . . where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b) (emphasis added).  

To properly adjudicate the Veteran's gastrointestinal disorder claim, VA requested a medical opinion, which was accomplished in June 2015.  Based on its review of this medical opinion, the Board finds the June 2015 VA medical opinion inadequate because it does not appear that the examiner had access to the Veteran's complete medical history.

A VA medical opinion is adequate if it is thorough and contemporaneous, considers the veteran's prior medical examinations and treatment, and describes the disability in sufficient detail so that the Board's evaluation is fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes a medical examination that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, as noted in the VA opinion itself, the June 2015 VA examiner acknowledged that he was provided with the Veteran's complete file.  He stated:

Based on review of the entire medical record and my examination of the Veteran, I cannot reasonably state that his military service aggravated the ulcerative colitis beyond its natural progression.  My one reservation in stating this is that I cannot verify that the condition did in fact exist prior to service.  There are no medical records in the c-file stating that the ulcerative colitis was present prior to entry into the service.

June 2015 VA medical opinion (emphasis added).  However, the Veteran's records include his August 1955 military hospitalization record, which provides a discussion of his medical history prior to entrance into the service.  Given that the examiner's opinion is based on the lack of evidence that existed prior to service as to the Veteran's ulcerative colitis, it appears that the examiner did not have an opportunity to review these records.  Given such, remand is warranted.

A remand is necessary to obtain an addendum medical opinion that is based on the Veteran's complete record, specifically including the Veteran's August 1955 military hospitalization record, which contains the Veteran's account of his medical history.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's complete record, specifically including the Veteran's August 1955 military hospitalization record and this remand, to the examiner who provided the June 2015 VA medical opinion, and obtain from that examiner an addendum opinion regarding the Veteran's gastrointestinal disability.

If the examiner who provided the June 2015 VA opinion is not available, then another appropriate medical professional may offer the opinion.  

The examiner is specifically instructed to provide the following information:

(a) First, based on the Veteran's claims file, including the August 1955 military hospitalization record, is there clear and unmistakable evidence demonstrating that the Veteran's gastrointestinal disability existed before his acceptance and enrollment into military service, yes or no? 

After answering yes or no, a clear rationale for the opinion given is needed.  A discussion of the facts and medical principles involved and the Veteran's account of his medical history (recorded in the August 1955 military hospital record) should be considered in giving this opinion.  

(b) Second, if the answer to the first question is yes (i.e., yes, there is clear and unmistakable evidence demonstrating that the Veteran's gastrointestinal disability existed before his acceptance and enrollment into military service), then is there clear and unmistakable evidence demonstrating that the Veteran's pre-existing gastrointestinal disability was not aggravated by his military service?  In other words, based on the Veteran's claims file, including the August 1955 military hospitalization record and the Veteran's post-service medical records, is there clear and unmistakable evidence that the Veteran's 1955 hospitalization for his gastrointestinal disability was due to the natural progression of the disease? 

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).





